Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document JP 2010-092424 applied using Google Patents Translation (Kojima) in view of 
United States Patent Application Publication No.: US 2016/0323287 A1 (KISHIKAWA et al.).

As Per Claim 8: Kojima teaches: A detection device that detects unauthorized communication in an on-vehicle network mounted to a vehicle, comprising:

- a monitoring unit that monitors first information transmitted in the on-vehicle network,
- the first information indicating a state or control related to the vehicle;
- a prediction unit that predicts an occurrence of second information in the on-vehicle network,
- the second information indicating a state or control related to the vehicle, based on the first information monitored by the monitoring unit; and
	(Kojima, Page 2, Lines 45-60, “According to the first aspect of the present invention, a driving support device for an automobile is provided as one aspect of the present invention. The driving support 


Kojima does not explicitly teach the following limitation however KISHIKAWA et al. in analogous art does teach the following limitation:
- a determination unit that determines, in a case where the second information is transmitted in the on-vehicle network, whether or not the second information transmitted is unauthorized, based on a result of prediction performed by the prediction unit. 
	(KISHIKAWA et al., Paragraph [0069], “The misuse detection unit 130 determines (checks) whether a data frame received from the bus is an unauthorized data frame on the basis of a certain rule (misuse detection rule) stored in the misuse detection rule storage unit 160. The misuse detection unit 130 has a function of measuring a present time. The misuse detection unit 130 refers to a transmission period, which is a misuse detection rule stored in the misuse detection rule storage unit 160, predetermined for an ID (message ID) of each data frame and, if a transmission period obtained from a reception time of a received data frame and a previous reception time of a data frame for each ID stored in the frame reception time storage unit 170 is shorter than the predetermined transmission period, determines that the received data frame is unauthorized. Because the transmission period can be longer due to communication mediation or the like, a data frame is determined to be not unauthorized if a transmission period thereof is not shorter than the predetermined transmission period. If a received data frame is determined to be unauthorized (that is, if an unauthorized frame is detected), the misuse detection unit 130 notifies the prevention determination unit 140 of the content of the data frame so far when data (vehicle control information) in a data field of the data frame can be received. In addition, if determining that a received data frame is not unauthorized (authorized data frame), the misuse detection unit 130 updates a reception time of a data frame having a corresponding ID stored in the frame reception 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KISHIKAWA et al. into the method of Kojima as the combination would be a matter of common sense make use of different know facets available in implementing a vehicle network.

As Per Claim 9: The rejection of claim 8 is incorporated and further Kojima does not explicitly teach the following limitation however KISHIKAWA et al. in analogous art does teach the following limitation:
- the first information and the second information have causes of occurrence different from each other. 
	(KISHIKAWA et al., Paragraph [0069], “The misuse detection unit 130 determines (checks) whether a data frame received from the bus is an unauthorized data frame on the basis of a certain rule (misuse detection rule) stored in the misuse detection rule storage unit 160. The misuse detection unit 130 has a function of measuring a present time. The misuse detection unit 130 refers to a transmission period, which is a misuse detection rule stored in the misuse detection rule storage unit 160, predetermined for an ID (message ID) of each data frame and, if a transmission period obtained from a reception time of a received data frame and a previous reception time of a data frame for each ID stored in the frame reception time storage unit 170 is shorter than the predetermined transmission period, determines that the received data frame is unauthorized. Because the transmission period can be longer due to communication mediation or the like, a data frame is determined to be not unauthorized if a transmission period thereof is not shorter than the predetermined transmission period. If a received data frame is determined to be unauthorized (that is, if an unauthorized frame is detected), the misuse detection unit 130 notifies the prevention determination unit 140 of the content of the data frame so far 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KISHIKAWA et al. into the method of Kojima as the combination would be a matter of common sense make use of different know facets available in implementing a vehicle network.

As Per Claim 10: The rejection of claim 8 is incorporated and further Kojima does not explicitly teach the following limitation however KISHIKAWA et al. in analogous art does teach the following limitation:
- the monitoring unit monitors a plurality of kinds of the first information, and the determination unit uses the result of prediction based on the plurality of kinds of the first information monitored by the monitoring unit to determine if one kind of the second information is unauthorized. 
	(KISHIKAWA et al., Paragraph [0069], “The misuse detection unit 130 determines (checks) whether a data frame received from the bus is an unauthorized data frame on the basis of a certain rule (misuse detection rule) stored in the misuse detection rule storage unit 160. The misuse detection unit 130 has a function of measuring a present time. The misuse detection unit 130 refers to a transmission period, which is a misuse detection rule stored in the misuse detection rule storage unit 160, predetermined for an ID (message ID) of each data frame and, if a transmission period obtained from a reception time of a received data frame and a previous reception time of a data frame for each ID stored in the frame reception time storage unit 170 is shorter than the predetermined transmission period, determines that the received data frame is unauthorized. Because the transmission period can be longer due to communication mediation or the like, a data frame is determined to be not unauthorized if a transmission period thereof is not shorter than the predetermined transmission period. If a received data frame is determined to be unauthorized (that is, if an unauthorized frame is detected), the misuse detection unit 130 notifies the prevention determination unit 140 of the content of the data frame so far when data (vehicle control information) in a data field of the data frame can be received. In addition, if determining that a received data frame is not unauthorized (authorized data frame), the misuse detection unit 130 updates a reception time of a data frame having a corresponding ID stored in the frame reception time storage unit 170. In the case of reception of a first data frame, the misuse detection unit 130 cannot identify a transmission period but determines that the data frame is an authorized data frame and updates a reception time of a corresponding ID stored in the frame reception time storage unit 170.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KISHIKAWA et al. into the method of Kojima as the combination would be a matter of common sense make use of different know facets available in implementing a vehicle network.

As Per Claim 11: The rejection of claim 8 is incorporated and further Kojima teaches: 
- the prediction unit predicts an occurrence of the second information on a basis of determination reference information created based on a history of the first information occurring when the second information is transmitted in the on-vehicle network and of the first information monitored by the monitoring unit. 
	(Kojima, Page 2, Lines 45-60, “According to the first aspect of the present invention, a driving support device for an automobile is provided as one aspect of the present invention. The driving support apparatus according to the present invention acquires at least one piece of state information related to the vehicle by the state information acquisition unit (3) or acquires at least one piece of operation information related to the driving operation of the driver by the operation information acquisition unit (2). Each time, it is determined whether or not the at least one state information or at least one operation information is related to a specific situation related to the driving situation of the vehicle, and if it is determined to be related to the specific situation, the at least one state A filter unit (45) for extracting information or at least one operation information; a storage unit (41) for storing at least one state information or at least one operation information extracted by the filter unit (45) as learning data; Using the learning data stored in the storage unit (41), the driver performs predetermined driving in a specific situation. A learning unit (48) that builds a probability model for obtaining an execution probability that is a probability of executing an operation, and at least one state information or at least one operation information is determined to be related to a specific situation by the filter unit (45) The behavior reasoning unit (46) that calculates the execution probability by inputting the state information or the operation information that has been input to the probability model, and whether or not the actual driving operation of the driver in a specific situation is different from the predetermined driving operation If the actual driving operation is different from the predetermined driving operation, a driving action determining unit (notifying the driver according to the execution probability calculated by the behavior inference unit (46) or executing the predetermined driving operation (47). The vehicle driving support apparatus according to the present invention may select and accumulate only learning data related to a specific situation in order to construct a probability model for estimating the driving behavior of the driver in a specific situation. it can. Further, the driving support device uses a probability model learned using such learning data, estimates the normal driving operation of the driver in the situation, and examines the difference from the actual driving operation. , Abnormal driving behavior can be detected.”).

As Per Claim 12: The rejection of claim 8 is incorporated and further Kojima teaches: 
- the prediction unit predicts an occurrence of the second information based on a content of the first information monitored by the monitoring unit. 


As Per Claim 13: The rejection of claim 8 is incorporated and further Kojima does not explicitly teach the following limitation however KISHIKAWA et al. in analogous art does teach the following limitation:
- the prediction unit calculates an absolute expected period during which the second information transmitted irregularly occurs based on the content of the first information monitored by the monitoring unit, and the determination unit determines that the second information transmitted is due to unauthorized communication when the second information is transmitted in the on-vehicle network during the period other than the absolute expected period. 
	(KISHIKAWA et al., Paragraph [0069], “The misuse detection unit 130 determines (checks) whether a data frame received from the bus is an unauthorized data frame on the basis of a certain rule (misuse detection rule) stored in the misuse detection rule storage unit 160. The misuse detection unit 130 has a function of measuring a present time. The misuse detection unit 130 refers to a transmission period, which is a misuse detection rule stored in the misuse detection rule storage unit 160, predetermined for an ID (message ID) of each data frame and, if a transmission period obtained from a reception time of a received data frame and a previous reception time of a data frame for each ID stored in the frame reception time storage unit 170 is shorter than the predetermined transmission period, determines that the received data frame is unauthorized. Because the transmission period can be longer due to communication mediation or the like, a data frame is determined to be not unauthorized if a transmission period thereof is not shorter than the predetermined transmission period. If a received data frame is determined to be unauthorized (that is, if an unauthorized frame is detected), the misuse detection unit 130 notifies the prevention determination unit 140 of the content of the data frame so far when data (vehicle control information) in a data field of the data frame can be received. In addition, if determining that a received data frame is not unauthorized (authorized data frame), the misuse detection unit 130 updates a reception time of a data frame having a corresponding ID stored in the frame reception time storage unit 170. In the case of reception of a first data frame, the misuse detection unit 130 cannot identify a transmission period but determines that the data frame is an authorized data frame and updates a reception time of a corresponding ID stored in the frame reception time storage unit 170.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KISHIKAWA et al. into the method of Kojima as the combination would be a matter of common sense make use of different know facets available in implementing a vehicle network.

As Per Claim 14: The rejection of claim 8 is incorporated and further Kojima does not explicitly teach the following limitation however KISHIKAWA et al. in analogous art does teach the following limitation:
- the prediction unit calculates a relative expected period based on the history of the first information occurred when the second information is transmitted in the on-vehicle network, and calculates an absolute expected period during which the second information transmitted irregularly occurs based on the calculated relative expected period and the content of the first information monitored by the monitoring unit. 
	(KISHIKAWA et al., Paragraph [0069], “The misuse detection unit 130 determines (checks) whether a data frame received from the bus is an unauthorized data frame on the basis of a certain rule (misuse detection rule) stored in the misuse detection rule storage unit 160. The misuse detection unit 130 has a function of measuring a present time. The misuse detection unit 130 refers to a transmission period, which is a misuse detection rule stored in the misuse detection rule storage unit 160, predetermined for an ID (message ID) of each data frame and, if a transmission period obtained from a reception time of a received data frame and a previous reception time of a data frame for each ID stored in the frame reception time storage unit 170 is shorter than the predetermined transmission period, determines that the received data frame is unauthorized. Because the transmission period can be longer due to communication mediation or the like, a data frame is determined to be not unauthorized if a transmission period thereof is not shorter than the predetermined transmission period. If a received data frame is determined to be unauthorized (that is, if an unauthorized frame is detected), the misuse detection unit 130 notifies the prevention determination unit 140 of the content of the data frame so far when data (vehicle control information) in a data field of the data frame can be received. In addition, if determining that a received data frame is not unauthorized (authorized data frame), the misuse detection unit 130 updates a reception time of a data frame having a corresponding ID stored in the frame reception time storage unit 170. In the case of reception of a first data frame, the misuse detection unit 130 cannot identify a transmission period but determines that the data frame is an authorized data frame and updates a reception time of a corresponding ID stored in the frame reception time storage unit 170.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KISHIKAWA et al. into the method of Kojima as the combination would be a matter of common sense make use of different know facets available in implementing a vehicle network.

As Per Claim 15: Claim 15 is substantially a restatement of the device of claim 8 as a method and is rejected under substantially the same reasoning.

As Per Claim 16: Claim 16 is substantially a restatement of the device of claim 8 as a non-transitory recording medium and is rejected under substantially the same reasoning.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434